Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/4/2022. The arguments to the restriction requirement that there is no undue burden in examination, is not found persuasive, however, to clarify it, the Examiner noticed an error in indicating the particular classification of Group I that was mentioned as G21F1/66, however, the correct classification for class 1-4 is G01F1/66. As such, the search strategy and area for the Group I, claims 1-4 would be different than Group II, claim 5-8 that are classified in G21C17/00 that would generally be examined in a specific area other that the G01F1/66 and thus the restriction requirement is maintained and the requirement is made FINAL.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.84(h)(5) because Figure 2 shows modified forms of construction in the same view. Fig. 2 describes a view of an embodiment flowmeter 100 vibration detector 90 and also combines a modified embodiment flowmeter 200 also further described in details in Fig. 5. How can a modified flowmeter 200 of Fig. 5 be combined in an overall flowmeter 100 of Fig. 2? Moreover, how can a flowmeter 200 be part of another flowmeter 100? Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because there is no numeral for the shaded element in Fig. 5, thus it is not clear as to what it is referring to through which the internal passage 204 is formed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the current application is directed to the same as in the parent application.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Vibration-based Acoustic Flowmeter with a vibration detector detecting vibrations caused by vortex shedding in the fluid.
The disclosure is objected to because of the following informalities: In para 0037, applicant refers to Fig. 6 including a flowmeter 200 including an expanding or flared opening 205 for passage 204.  No such numerals are found in Fig. 6 but are found in Fig. 5.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Steiner (4,922,759).
Regarding claim 1, Steiner teaches an acoustic flowmeter (10, Fig. 1) for use in a downcomer annulus of a nuclear reactor (intended use), the acoustic flowmeter comprising: a solid material (12) defining a passage (14) with an opening and exit through which a fluid can flow (Fig. 1), wherein the opening has a smaller area than the passage (inherent when the tube .
Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Lewicke et al. (2010/0307262) (hereinafter Lewicke).
Regarding claim 1, Lewicke teaches an acoustic flowmeter (100, Fig. 3A) for use in a downcomer annulus of a nuclear reactor (intended use), the acoustic flowmeter comprising: a solid material (16) defining a passage with an opening and exit through which a fluid can flow (Fig. 3A), wherein the opening has a smaller area than the passage (narrowed portion where the shedder is placed); an extension (14) into the passage positioned with an opening (22) in the passage, wherein the extension and the opening are configured to cause vorticing in the flow so as to create a standing wave in the passage; and a vibration detector (22) paired with the solid material, wherein the vibration detector is configured to detect an oscillation in the flowmeter caused by the standing wave and report a frequency of the oscillation (para 0029).
Regarding claim 2, Lewicke teaches the passage widens at the exit (Fig. 3A).
Regarding claim 4, Lewicke teaches a computer processor coupled with the vibration detector, wherein the computer processor is configured to calculate a flow rate of the fluid from the frequency, based on a length of the passage and a harmonic number of the oscillation (para 0005, claim 21).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lewicke.
Regarding claim 3, Lewicke teaches all the claimed features except for the passage includes two 90-degree bends. It would be obvious to a person having ordinary skill in the art at the time the invention was made to provide bends for guiding the flow through the flowmeter that is elevated at an elevation and thus various bends between the connections to the flowmeter may include bends in the pipe that would be extending from the ground level to the flowmeter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Fri: 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        3/4/2022